Citation Nr: 1723425	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

5.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

7.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder, prior to September 12, 2013, and in excess of 50 percent thereafter.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

9.  Entitlement to a compensable rating for bilateral hearing loss.

10.  Entitlement to a compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011, June 2012, June 2014 and June 2015 ratings decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an October 2013 rating decision, the RO granted a 50 percent rating for major depressive disorder, effective September 12, 2013.

In May 2016, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.

In September 2016, the Veteran's attorney submitted additional medical evidence along with a waiver of initial RO consideration of the evidence.

The issues of entitlement to service connection for a low back disability; entitlement to service connection for an acquired psychiatric disorder, other than PTSD; entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities; entitlement to a rating in excess of 30 percent for major depressive disorder, prior to September 12, 2013, and in excess of 50 percent thereafter; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to a compensable rating for bilateral hearing loss.

2.  In May 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to a compensable rating for erectile dysfunction.
  
3.  In a June 2009 rating decision, the RO last denied the Veteran's claim for service connection for a low back disability. 

4.  Evidence received since the June 2009 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a back disability, and raises a reasonable possibility of substantiating the claim.  

5.  In an October 2007 rating decision, the RO last denied service connection for PTSD. 

6.  Evidence added to the record since October 2007 concerning the Veteran's PTSD does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  

7.  In an October 2007 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD. 

8.  Evidence received since the October 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for an acquired psychiatric disorder, other than PTSD, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to a compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  As new and material evidence has not been received since the October 2007 decision, the criteria for reopening the claim for service connection for PTSD are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  As new and material evidence has been received, the criteria for reopening the claim for service connection for an acquired psychiatric disorder, other than PTSD, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal as to the claims for entitlement to compensable ratings for bilateral hearing loss and erectile dysfunction, the Veteran elected to withdraw the issues from appellate consideration during the May 2016 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


New and Material Evidence Claims

The Veteran is seeking service connection for a low back disability, PTSD, and an acquired psychiatric disorder, other than PTSD.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130   (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2016).

Low Back Disability

The Veteran's claim for a low back disability was last denied in a June 2009 RO decision.  Although the Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of notice thereof. As such, the June 2009 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

The RO's denial of the claim in June 2009 acknowledged that the Veteran sought treatment for back pain during service and that he was currently diagnosed as having intervertebral disk disease of the lumbar spine.  However, the claim was denied based on a lack of evidence of a link between a low back disability and the Veteran's service.

Since that denial, the Veteran testified at a May 2016 Board hearing that he has had ongoing back pain since service which he believes is a result of having to carry heavy artillery equipment.  The evidence is new because the Veteran's testimony was not previously before the RO and suggests ongoing symptomatology since service.   Therefore, the Board finds that new and material has been received to reopen a claim of entitlement to service connection for a low back disability.

PTSD

The Veteran's claim for service connection for PTSD was last denied in an October 2007 RO decision.  The October 2007 denial noted that while VA treatment records showed a diagnosis of PTSD, such a diagnosis was not supported by any verifiable stressors.  The Veteran did not perfect an appeal thereof, and new and material evidence was not received within one year of notice thereof.  Thus, the October 2007 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2016).

Evidence submitted after the October 2007 rating decision includes a May 2015 VA PTSD examination report in which the examiner found that the Veteran reported traumas which were highly questionable and made non-credible claims of symptom frequency.  Thus, the examiner determined that the Veteran did not have PTSD. 

The Board finds that the objective findings in the May 2015 VA examination report are new, as they were not previously of record, but not material as it does not relate to an unsubstantiated fact, (i.e. the existence of a military stressor), necessary to substantiate the claim. The evidence reaffirmed that the Veteran did not satisfy the criteria for a PTSD diagnosis.  The only other evidence in support of the Veteran's claim consists of his redundant hearing testimony indicating that he has PTSD related to his service. In Moray v. Brown, 5 Vet. App. 211 (1993), the United States Court of Appeals for Veterans Claims (Court) noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim for service connection. 

In sum, the evidence submitted by the Veteran raises no reasonable possibility of substantiating the claim for PTSD.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Acquired Psychiatric Disorder, other than PTSD

The Veteran's claim for an acquired psychiatric disorder, other than PTSD, was denied in an October 2007 RO decision.  Although the Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of notice thereof. As such, the October 2007 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

The RO's denial of the claim in October 2007 noted that there was no evidence of a psychiatric disorder, other than PTSD, that was incurred in or related to an incident of active service.   

Since the October 2007 rating decision, service connection for major depressive disorder has been established.  However, the evidence of record also shows diagnoses of anxiety disorder and bipolar disorder.  Records from the Social Security Administration (SSA) shows that the Veteran was awarded disability payments for bipolar I disorder with melancholic features.  

This evidence is "new" as it was not considered by the RO prior to October 2007.  It is also material because originally the RO did not consider whether any diagnosed psychiatric disorder (other than service-connected major depressive disorder) might be related to the Veteran's experiences in the military.  

Based on the foregoing, the Board finds that there is new and material evidence sufficient to reopen the Veteran's service connection claim for an acquired psychiatric disorder, other than PTSD.


ORDER

The appeal as to the claim for entitlement to a compensable rating for bilateral hearing loss is dismissed.

The appeal as to the claim for entitlement to a compensable rating for erectile dysfunction is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened. 

As new and material evidence has not been received, the application to reopen the claim of service connection for PTSD is denied.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is reopened.


REMAND

The Board's review of the record reveals that further development is warranted for the reopened claims of entitlement to service connection for a low back disability, for an acquired psychiatric disorder, other than PTSD and for sleep apnea; entitlement to a rating in excess of 30 percent for major depressive disorder, prior to September 12, 2013, and in excess of 50 percent thereafter; and entitlement to a TDIU.

Low Back Disability

The Veteran claims that service connection is warranted for a low back disability because it began in service and continued ever since.  He relates the ongoing back pain to lifting heavy artillery equipment.

The service treatment records document treatment in March 1974 for low back pain after lifting a heavy object.  The Veteran was seen in March 1975 with a report of a pulled muscle in the left lower back.  He was diagnosed as having acute back strain.  

He is currently diagnosed as having intervertebral disk disease of the lumbar spine.

Here, the Veteran is receiving current treatment for back pain, his service treatment records show back pain in service and there is an indication that a back disability may be related to his period of military service based upon his assertion of continuity of symptomatology.  Therefore, VA must provide the Veteran with a medical examination.

Sleep Apnea

The Veteran contends that sleep apnea is secondary to his service-connected major depressive disorder as well as his low back disability.  In a June 2015 VA examination report, the examiner opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of his service-connected major depressive disorder.  However, no opinion was proffered as to whether sleep apnea was chronically aggravated by service-connected disability.

Further, the Board finds that the Veteran's claim of service connection for sleep apnea is inextricably intertwined with his claim of service connection for low back disability because a decision on the claim of service connection for a low back disability would have a significant impact on the Veteran's claim of service connection for obstructive sleep apnea. Therefore, if service connection is granted for a low back disability, a VA opinion would be required to determine if the Veteran's sleep apnea is secondary to the low back disability. 

Acquired Psychiatric Disability, other than PTSD

The record suggests that the Veteran has additional psychiatric disorders of anxiety disorder and bipolar disorder in addition to his service-connected major depressive disorder.  A VA examination is warranted in order to determine the nature and etiology of any additional psychiatric disorder(s) that are related to active service.

Major Depressive Disorder

The Veteran last underwent a VA psychiatric examination for evaluation of his service-connected major depressive disorder in September 2013.  During his May 2016 hearing, the Veteran asserted that his major depressive disorder has increased in severity.  Moreover, in a June 2016 evaluation from a private psychologist, it was also indicated that the Veteran's major depressive disorder had increased in severity.   

Based on the foregoing, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected major depressive disorder.

TDIU

As the matter of entitlement to a TDIU rating is inextricably intertwined with the issues being remanded, and adjudication thereof must be deferred pending resolution of the pending claims.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his current low back disability.  The claims file must be provided to the examiner for review in connection with the examination. 

After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether a low back disability is at least as likely as not the result of a disease or injury, if any, in service.

In rendering this medical opinion, the examiner is asked to comment on the following: service treatment records reflecting treatment for the low back and the Veteran's contentions of experiencing chronic low back pain over the years.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of sleep apnea.  The examiner is requested to opine as to:

* Whether it is at least as likely as not that sleep apnea is chronically aggravated by service-connected disability, to include major depressive disorder.

* Whether it is at least as likely as not that sleep apnea is proximately due to, or chronically aggravated by, any low back disability demonstrated of record.

Rationale must be provided for each opinion proffered.

3.  The Veteran must be afforded a VA psychiatric examination with an appropriate examiner.  The claims file must be provided to the examiner for review in connection with the examination.  
 
The examiner must identify all psychiatric disabilities that presently exist or that have existed during the pendency of the appeal (other than service-connected major depressive disorder). 

For each diagnosed acquired psychiatric disorder (other than service-connected major depressive disorder), the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset in service or is otherwise etiologically related to the Veteran's active military service. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question, or that the Veteran has failed to cooperate in providing credible information. 

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all manifestations and symptoms, including the frequency and severity, and resulting functional impairment. 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


